Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Mondaire Jones, Alessandra Biaggi, Chris
Burdick, Stephanie Keegan, Seth Rosen,
Shannon Spencer, Kathy Rothschild, Diana
M. Woody, Perry Sainati, Robert Golub,
Mary Winton Green, Marsie Wallach,
Matthew Wallach, Mac Wallach, Carol
Sussman, and Rebecca Rieckhoff,
individually, and on behalf of all others
similarly situated,

Plaintiffs, No 20 Civ. 6516 (VM)
V.
United States Postal Service, Louis DeJoy,
as Postmaster General of the United States
Postal Service, and Donald J. Trump, as

President of the United States,

Defendants.

 

 

DECLARATION OF JENNIFER VO
Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 2 of 7

I, Jennifer Vo, under penalty of perjury and in lieu of affidavit as permitted by 28 U.S.C.
§ 1746, declare as follows:

1. I am currently employed by the United States Postal Service as Director, City
Delivery at Postal Service Headquarters in Washington, D.C., and have occupied that position
for approximately two years. My duties include oversight of operations, policies, and procedures
relating to the approximately 142,000 city routes in the nation, including overseeing collection
boxes.

2. I have worked for the Postal Service for approximately 26 years, mostly in
operations. In 1994, I began working as a letter carrier, and I have served in numerous
supervisory and management positions, including Station Manager, Postmaster, Manager of
Customer Service Operations, and Acting District Manager for Philadelphia.

3. I am familiar with the above-captioned action and with the plaintiffs’ allegations
therein. This declaration is based on my personal knowledge gained during the years I worked
as a letter carrier, managed facilities with delivery operations, and exercised oversight over
nationwide city delivery routes, as well as information conveyed to me by other officials with
similar knowledge, duties, and responsibilities.

4. Collection boxes are metal containers dedicated to the collection of mail
deposited by customers. The Postal Service has over 140,000 blue collection boxes, placed at
collection points throughout the nation.

5. The Postal Service regularly reviews the need for and location of collection boxes
in accordance with U.S. Postal Service Postal Operations Manual (“POM”) Section 314,
“Collection Point Management System, Collection Tests, and Density Tests (Volume Reviews),”

and section 315, “Collection Boxes,” which are attached as Exhibit 1 to this Declaration. In
Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 3 of 7

general, boxes are relocated or removed if they average less than 25 pieces of mail per day.
POM § 315.3 (Issue 9, updated with changes through July 31, 2020). The purpose of these
reviews is to ensure that mail collection within areas served by letter carriers is accomplished in
a cost-efficient manner, while still meeting customers’ needs.

6. The Postal Service conducts annual assessments of collection box density, i.e.,
volume of mail per box, and has done so for many years (including every year that I have
worked at the Postal Service). Each test is conducted for a two-week period (usually in
September, when the Postal Service anticipates relatively high mail volumes), using scanners to
record the data. POM § 314.3. The processes, assessments, and decisions about whether to
remove collection boxes are conducted and made by local postal officials throughout the nation
based on this data. These determinations are made without involvement from Headquarters,
absent unusual circumstances (e.g., the August 18, 2020 Headquarters directive requiring that no
collection boxes be removed until after the November 2020 Presidential election).

7. Based on the annual two-week tests, the Postal Service identifies seldom used
collection boxes, i.e., collection boxes averaging less than 25 pieces of mail per day, for potential
relocation or removal . District and area manager approval is needed to identify a box for
potential relocation or removal . Per POM § 315.3, the Postal Service will leave boxes with
fewer than 25 pieces per day in place in certain locations to optimize the customer experience
(for example, boxes adjacent to senior citizen housing, hospitals, municipal and judicial
buildings, and other public facilities).

8. Before the collection box relocation or removal decision is made, the Postal
Service places notices of removal on identified boxes for 30 days to give customers an

opportunity to comment by contacting their local post office. POM § 314.3. Before removing a

 
Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 4 of 7

collection box, the Postal Service first considers whether it can relocate the collection box to

another location within the neighborhood or community where the volume of mail is higher. If

the Postal Service does not identify any such location, district management seeks approval from

the overseeing area’s Manager Delivery Program Support before removal. POM § 315.3.

9.

The process of removing collection boxes is one of the many ways the Postal

Service has adjusted its infrastructure to match the declining volumes of First-Class Mail in

recent years. Under-used collection boxes require the inefficient use of additional personnel

hours along delivery and collection routes, as well as additional maintenance.

collection boxes per year pursuant to its data-based analytical process. The Postal Service has

removed approximately 1,500 boxes thus far in Fiscal Year 2020. The chart below reflects the

10.

Over the last seven years, the Postal Service has removed an average of 3,100

decrease in the number of collection boxes from October 1, 2012 through August 21, 2020.

Blue Collection Box Removal Data 2013 — Present

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Fiscal Diderot olR ror
Year 2013 | Year 2014 | Year 2015 | Year 2016 | Year 2017 | Year 2018 | Year 2019 Maen
to date to Date
Boxes
-4,370 -3,380 -2,343 -1,467 -6,287 -2,275 -1,677 -1,648 140,837
Removed
11. The graph below reflects the count of collection boxes removed per Fiscal Year

from 2012 to the present. The chart is based on data that Headquarters collects from CPMS

(Collection Point Management System), which collects information from areas and districts.

 
Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 5 of 7

Count of Collection Boxes Removed

6,287

3,380
2,362 2,343 2,275
2000 1,467 naz?” 1.686
1000

2012 2013-2014 2019 20207

12. Over the years, the Postal Service has identified and addressed a number of
different issues relating to the potentially inefficient deployment of collection boxes. For
example, in October 2017, the Postal Service performed a collection box initiative that
performed an assessment on approximately 38,238 collection boxes assigned to dedicated
collection routes. Collection routes are carrier assignments dedicated to collecting mail only
from collection boxes, i.e., they do not collect mail from residential or business mail receptacles.

13. The project’s goal was to improve the cost efficiency of deliveries on dedicated
collection routes. For example, letter carriers in residential neighborhoods pick up mail from
each residence or mail receptacle. The fact that a nearby collection box has low density shows
that the local customers’ needs for collection can be adequately served by the carriers when
delivering along their regular route assignment. Keeping the underutilized collection box in
place incurs unnecessary costs to a dedicated collection route. Each stop along a collection
route requires more carrier work time. In February 2018, 1,951 boxes were reassigned from

dedicated collection carriers to city delivery routes.

 
Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 6 of 7

14. The Postal Service also evaluates the need for multiple collection boxes adjacent
to one another at one location. Ifthe total volume of mail collected from adjacent boxes could
be accomplished by fewer boxes, the Postal Service could potentially determine that the
redundant boxes be removed (thus reducing mail carrier and maintenance time and costs).

15. Apart from annual density studies, the Postal Service promptly removes
mailboxes that have been vandalized or tampered with and on a sporadic basis removes boxes
that have been damaged or are in poor condition. POM § 315.4. Attached as Exhibit 2 to this
Declaration is the Postal Service’s Maintenance Management Order dated March 31, 2020,
which sets current collection box policy and procedure (subject to Postmaster General DeJ oy’s
recent directive to pause collection box removal, which is discussed below). If the Area
Manager, Delivery Programs Support, determines that a box that has been vandalized or
tampered with is unsecure, a local facility may remove the box immediately (without posting a
30-day notice), POM § 315.4.

16. The Postal Service on occasion removes collection boxes for safety reasons. For
example, recent civil unrest in Oakland, California, prompted local officials to remove some
collection boxes. When the safety concerns are resolved, the Postal Service generally reinstalls
the boxes, and it has done so in Oakland.

17. The Postal Service has no plans to reinstall removed collection boxes because,
according to the long-established standards discussed above, those boxes do not regularly collect
a sufficient volume of mail to justify collection. These boxes were identified by USPS’s normal,
objective data-based processes, governed by the POM.

18. Pursuant to Postmaster DeJoy’s recent directive, the Postal Service has stopped

removal of collection boxes until further notice, not to resume until after the November
Case 1:20-cv-06516-VM Document 25 Filed 09/09/20 Page 7 of 7

Presidential election. Damaged collection boxes that cannot be feasibly or safely used and
provide security of the mail will be removed and replaced as soon as possible.

19, Postmaster General Louis DeJoy was not involved in any decisions relating to
removal of collection boxes prior to August 18, 2020, when he issued a directive that the Postal
Service postpone removing collection boxes for a period of 90 days (through the November
election and until further notice) while the Postal Service evaluates recent customer concerns
regarding removals.

I declare under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief.

Executed at Washington, D.C. on this # day of September, 2020

 

 
